OPINION — AG — ** COUNTY SUPERINTENDENT OF EDUCATION — SALARIES — STATE FUNDS ** (1) A COUNTY SUPERINTENDENT OF SCHOOLS WHO TAKES OFFICE JULY 4, 1949, AS A PERSON HAVING BEEN ELECTED TO THE OFFICE OF COUNTY SUPERINTENDENT OF PUBLIC INSTRUCTION FOR THE TERM BEGINNING JULY 4, 1949, AS PROVIDED FOR IN HOUSE BILL NO. 120 IS ENTITLED TO THE FULL SALARY PRESCRIBED FOR THE COUNTY SUPERINTENDENT OF SCHOOLS UNDER SAID BILL. (2) A PERSON WHO WAS ELECTED TO THE OFFICE OF COUNTY SUPERINTENDENT OF PUBLIC INSTRUCTION FOR THAT OFFICE UNDER THE LAWS EXISTING "AT THE TIME OF HIS ELECTION", WHO WITHIN TEN(10) DAYS AFTER THE EFFECTIVE DATE OF HOUSE BILL NO. 120 EXECUTED THE OATH AND BOND SPECIFIED IN SAID ACT, AND WHO UNDER SECTION 7 OF SAID ACT WILL SERVE AS COUNTY SUPERINTENDENT OF SCHOOLS FOR THE TERM OF THAT OFFICE BEGINNING JULY 4, 1949; IS ENTITLED TO HAVE HIS SALARY SUPPLEMENTED FROM STATE FUNDS AS PROVIDED IN SAID BILL; AND THAT THIS IS EVEN THOUGH SUCH PERSON MAY NOT POSSESS ALL OF THE QUALIFICATIONS PRESCRIBED BY SAID BILL. (SUPERINTENDENT OF SCHOOLS, QUALIFICATION, ABOLISHED STATUTE, DUTIES) CITE: 70 O.S. 3-1 [70-3-1], 70 O.S. 3-3 [70-3-3], 70 O.S. 3-8 [70-3-8], 70 O.S. 18-12 [70-18-12], ARTICLE XXIII, SECTION 10 (RICHARD M. HUFF)